USCA4 Appeal: 18-4824      Doc: 87         Filed: 07/26/2022    Pg: 1 of 8




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 18-4824


        UNITED STATES OF AMERICA,

                            Plaintiff – Appellee,

                     v.

        SOEUTH ATH,

                            Defendant – Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. Timothy M. Cain, District Judge. (7:16-cr-00776-TMC-3)


        Submitted: April 25, 2022                                         Decided: July 26, 2022


        Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
        for Appellant. M. Rhett DeHart, Acting United States Attorney, Leesa Washington,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4824      Doc: 87          Filed: 07/26/2022     Pg: 2 of 8




        PER CURIAM:

               Soeuth Ath appeals his convictions and life sentence for conspiracy to possess with

        intent to distribute and to distribute methamphetamine and marijuana, in violation of 21

        U.S.C. § 846; possession of a firearm by a convicted felon, in violation of 18 U.S.C.

        §§ 922(g), 924(a); and conspiracy to commit money laundering, in violation of 18 U.S.C.

        § 1956(h).

               On appeal, counsel for Ath filed a brief pursuant to Anders v. California, 386 U.S.

        738 (1967), asserting that there are no meritorious grounds for appeal but questioning

        (1) whether the district court properly overruled Ath’s motion for a mistrial; (2) whether

        sufficient evidence supported Ath’s convictions; (3) whether the district court properly

        overruled Ath’s objections to his Sentencing Guidelines range; and (4) whether Ath’s

        sentence was procedurally and substantively reasonable. Ath filed a pro se brief, raising

        several of the same arguments, as well as asserting that the district court failed to make

        individualized findings as to his attributable drug weight. After reviewing pursuant to

        Anders, we identified nonfrivolous issues regarding Ath’s firearm conviction in light of

        Rehaif v. United States, 139 S. Ct. 2191 (2019), and the district court’s forfeiture order.

        We ordered supplemental briefing from the parties on: (1) whether the district court’s pre-

        Rehaif jury instruction regarding the knowledge element of Ath’s firearm charge called

        into question the validity of his conviction for being a felon in possession of a firearm; and

        (2) whether the district court properly ordered forfeiture as a substitute asset of $2,528

        seized from Ath when he attempted to flee the country, given that the jury determined that



                                                      2
USCA4 Appeal: 18-4824      Doc: 87          Filed: 07/26/2022     Pg: 3 of 8




        this property was not subject to forfeiture as traceable proceeds of Ath’s offenses. We now

        affirm the district court’s judgment.

               We turn first to Anders counsel’s initial claim that the district court improperly

        declined to grant a mistrial on the basis that the Government committed a potential

        violation under Brady v. Maryland, 373 U.S. 83 (1963), when it failed to disclose its

        summary of an interview with Ath. We review a district court’s denial of a motion for a

        mistrial for abuse of discretion. United States v. Saint Louis, 889 F.3d 145, 155 (4th Cir.

        2018). “To succeed on a Brady claim, the defendant[] must establish that the evidence was

        (1) favorable to the accused, (2) suppressed by the government, and (3) material to the

        verdict at trial.” United States v. Chavez, 894 F.3d 593, 600 (4th Cir. 2018) (internal

        quotation marks omitted). “Evidence is material under Brady if it could reasonably be

        taken to put the whole case in such a different light as to undermine confidence in the

        verdict.” Id. (internal quotation marks omitted). Based on these standards, we conclude

        that the district court did not abuse its discretion in declining to grant a mistrial on Brady

        grounds, as the omitted evidence merely duplicated evidence otherwise available to the

        defense and presented at trial and therefore was not material.

               We turn next to the sufficiency of the evidence. We review the denial of Ath’s

        motion for judgment of acquittal de novo. United States v. Millender, 970 F.3d 523, 528

        (4th Cir. 2020). In assessing the sufficiency of the evidence, we determine whether there

        is substantial evidence to support the conviction when viewed in the light most favorable

        to the Government.      United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018).

        “Substantial evidence is evidence that a reasonable finder of fact could accept as adequate

                                                      3
USCA4 Appeal: 18-4824      Doc: 87         Filed: 07/26/2022      Pg: 4 of 8




        and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt.”

        United States v. Rodriguez-Soriano, 931 F.3d 281, 286 (4th Cir. 2019) (cleaned up). In

        making this determination, we may not resolve conflicts in the evidence or evaluate witness

        credibility. Savage, 885 F.3d at 219. “A defendant who brings a sufficiency challenge

        bears a heavy burden, as appellate reversal on grounds of insufficient evidence is confined

        to cases where the prosecution’s failure is clear.” Id. (internal quotation marks omitted).

               To convict Ath under 21 U.S.C. § 846, the Government was required to prove:

        “(1) an agreement between two or more persons to engage in conduct that violates a federal

        drug law – here, to distribute or possess narcotics with intent to distribute; (2) the

        defendant’s knowledge of the conspiracy; and (3) the defendant’s knowing and voluntary

        participation in the conspiracy.” United States v. Hickman, 626 F.3d 756, 763 (4th Cir.

        2010) (internal quotation marks omitted). To convict Ath under 18 U.S.C. § 1956(h), the

        Government was required to establish: “(1) the existence of an agreement between two or

        more persons to commit one or more of the substantive money laundering offenses

        proscribed under 18 U.S.C. § 1956(a); (2) that the defendant knew that the money

        laundering proceeds had been derived from an illegal activity; and (3) the defendant

        knowingly and voluntarily became part of the conspiracy.” United States v. Farrell, 921

        F.3d 116, 136–37 (4th Cir. 2019). We have reviewed the record and conclude that

        sufficient evidence exists to support Ath’s convictions under these two statutes.

               At the time of Ath’s conviction under 18 U.S.C. § 922(g), the Government only

        needed to prove: (1) knowing possession of a firearm; (2) in or affecting interstate or

        foreign commerce; and (3) that prior to possessing the firearm, Ath had been convicted of

                                                     4
USCA4 Appeal: 18-4824       Doc: 87          Filed: 07/26/2022      Pg: 5 of 8




        a felony. See Rehaif, 139 S. Ct. at 2195–96. However, the Supreme Court has since

        clarified that “[i]n felon-in-possession cases after Rehaif, the Government must prove not

        only that the defendant knew he possessed a firearm, but also that he knew he was a felon

        when he possessed the firearm.” Greer v. United States, 141 S. Ct. 2090, 2095 (2021).

        Because Ath was convicted before this clarification in Rehaif, the district court did not

        instruct the jury that the Government was required to prove that Ath knew of his status as

        a felon.

               Ath did not object to the jury instructions, and we thus review this issue for plain

        error. Id. at 2096. “[A] Rehaif error is not a basis for plain-error relief unless the defendant

        first makes a sufficient argument or representation on appeal that he would have presented

        evidence at trial that he did not in fact know he was a felon.” Id. at 2100. At trial, Ath

        stipulated that he “had previously been convicted of a crime punishable by a term of

        imprisonment exceeding one year” and had “not been pardoned for that aforesaid

        conviction,” nor had his right “to possess a firearm been restored.” J.A. 594. Because Ath

        admitted that he knew he had a qualifying prior conviction at the time of the offense, we

        find no plain error under Rehaif and the evidence adduced at trial was otherwise sufficient

        to convict Ath of this offense.

               We next consider the reasonableness of Ath’s sentence. We review “all sentences

        – whether inside, just outside, or significantly outside the Guidelines range – under a

        deferential abuse-of-discretion standard.” United States v. Torres-Reyes, 952 F.3d 147,

        151 (4th Cir. 2020) (internal quotation marks omitted). In conducting this review, we must

        first ensure that the sentence is procedurally reasonable, “consider[ing] whether the district

                                                       5
USCA4 Appeal: 18-4824      Doc: 87         Filed: 07/26/2022     Pg: 6 of 8




        court properly calculated the defendant’s advisory [G]uidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence,” including any deviation from the

        Guidelines range. Id. (internal quotation marks omitted). If a sentence is procedurally

        sound, we then review the substantive reasonableness of the sentence. Gall v. United

        States, 552 U.S. 38, 51 (2007). “When considering the substantive reasonableness of a

        prison term, we examine the totality of the circumstances to see whether the sentencing

        court abused its discretion in concluding that the sentence it chose satisfied the standards

        set forth in § 3553(a).” United States v. Arbaugh, 951 F.3d 167, 176 (4th Cir. 2020)

        (cleaned up). We “apply a presumption of reasonableness to a sentence within or below a

        properly calculated [G]uidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th

        Cir. 2017) (internal quotation marks omitted). “That presumption can only be rebutted by

        showing that the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a)

        factors.” Id. at 357–58 (internal quotation marks omitted).

               Our review of the record convinces us that Ath’s sentence is both procedurally and

        substantively reasonable.    First, the district court correctly overruled Ath’s various

        objections to the calculation of the Guidelines range, including his objection to the

        leadership enhancement. See United States v. Burnley, 988 F.3d 184, 188 (4th Cir. 2019).

        The district court otherwise properly calculated the applicable advisory Guidelines range

        and allowed both parties the opportunity to present their sentencing positions. The court

        then clearly considered the parties’ arguments in fashioning its sentence and sufficiently

        explained its chosen sentence. Finally, Ath was sentenced within the properly calculated

                                                     6
USCA4 Appeal: 18-4824      Doc: 87          Filed: 07/26/2022     Pg: 7 of 8




        Guidelines range, and he fails to rebut the presumption of reasonableness afforded to this

        sentence.

               Finally, following the filing of supplemental briefs, we have reviewed the issue of

        forfeiture. Because Ath did not object to the forfeiture order, we review for plain error.

        United States v. Bennett, 986 F.3d 389, 397 (4th Cir. 2021). Pursuant to Federal Rule of

        Criminal Procedure 32.2(b), a district court may enter a preliminary order of forfeiture; if

        the defendant does not contest the order, it becomes final at sentencing. Where, as here, a

        case is tried before a jury and the Government has included a forfeiture notice in the

        indictment, a defendant may request that the jury determine the forfeitability of specific

        property. Fed. R. Crim. P. 32.2(b)(5)(A).

               For the offenses involved here – money laundering and drug conspiracy – a court

        may order forfeiture pursuant to the procedures outlined in 21 U.S.C. § 853. See 18 U.S.C.

        § 982(a)(1), (b)(1). These procedures provide that a defendant shall forfeit any property

        that constitutes proceeds obtained, directly or indirectly, as a result of the defendant’s

        offense or that the defendant used to facilitate the commission of the offense. See 21 U.S.C.

        § 853(a). However, if any of this property “cannot be located upon the exercise of due

        diligence”; “has been transferred or sold to, or deposited with, a third party”; “has been

        placed beyond the jurisdiction of the court”; “has been substantially diminished in value”;

        or “has been commingled with other property which cannot be divided without difficulty,”

        id. § 853(p)(1), the court “shall order” forfeiture of “any other property of the defendant”

        that can satisfy the amount owed, id. § 853(p)(2). This section “is not discretionary; rather,

        the statute mandates forfeiture of substitute assets when the tainted property has been

                                                      7
USCA4 Appeal: 18-4824         Doc: 87        Filed: 07/26/2022      Pg: 8 of 8




        placed beyond the reach of a forfeiture.” United States v. Alamoudi, 452 F.3d 310, 314

        (4th Cir. 2006) (internal quotation marks omitted). Accordingly, we conclude that the

        district court did not plainly err in ordering the forfeiture of $2,528 as substitute assets even

        though the jury did not determine that these were proceeds traceable to Ath’s crime and

        therefore directly forfeitable. See United States v. Candelaria-Silva, 166 F.3d 19, 43 (1st

        Cir. 1999) (“[W]hen the government’s attempt to forfeit the defendant’s property directly

        [is] unsuccessful, the remedy [is] for the government to seek forfeiture of the same property

        as a substitute asset under § 853(p).”); see also United States v. Rouse, 362 F.3d 256, 263

        (4th Cir. 2004) (recognizing, in absence of Supreme Court or Fourth Circuit authority,

        “decisions by other circuit courts of appeals are pertinent to the question of whether an

        error is plain” (internal quotation marks omitted)).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Ath, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Ath requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Ath.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                           AFFIRMED

                                                       8